UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JO ANNA CANZONERI McCORMICK, an
individual, et al.; JOHN DOES 1−1000; JANE
DOES 1−1000,
                             Plaintiffs,                             19-CV-9088 (CM)

                    -against-                                    ORDER OF DISMISSAL
                                                                 UNDER 28 U.S.C. § 1651
APPLE, a business entity, et al.; JOHN DOES
1−1000; JANE DOES 1−1000, inclusive
                             Defendants.

COLLEEN McMAHON, Chief United States District Judge:

       On December 8, 2011, Plaintiff Jo Anna Canzoneri McCormick was barred from filing

any new action in forma pauperis (IFP) without first obtaining from the Court leave to file. See

Canzoneri, et al., v. Tribune, et al., ECF 1:11-CV-6614, 6 (S.D.N.Y. Dec. 8, 2011). Plaintiff files

this new pro se case and has not paid the filing fee or sought leave from the Court to bring this

action. This action is therefore dismissed without prejudice for Plaintiff’s failure to comply with

the December 8, 2011 order.

       The Clerk of Court is directed to assign this matter to my docket, mail a copy of this

order to Plaintiff, and note service on the docket.

       The Clerk of Court is directed to docket this as a “written opinion” within the meaning of

Section 205(a)(5) of the E-Government Act of 2002.

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. Cf.
Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant demonstrates

good faith when he seeks review of a nonfrivolous issue).

SO ORDERED.

Dated:   October 1, 2019
         New York, New York

                                                         COLLEEN McMAHON
                                                     Chief United States District Judge




                                               2
